DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 17, line 2: delete “a” and insert --the-- in front of “substrate”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 17 cites “providing a substrate having a dielectric layer…depositing polysilicon…the substrate” is not clear, because the claim does not clearly provide sufficient steps and claimed features to manufacture components/elements of the fluid sensor. Hence the claim is being incomplete for omitting essential method steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.
For best understand and examination purpose, claim will be considered as is and based on best understanding of claims 1 & 17. 
Allowable Subject Matter
4.	Claims 1-16 are allowed because of detail structure of a fluid sensor including “a thermal radiation emitter on the top main surface…thermal radiation detector…from the waveguide”. 
	The closest prior arts include Kauttzsch (US 10,270,002, Figs. 2-3, directed to an integrated sensor device including light emitting unit, light detecting unit and waveguide on substrate), Lavchieve et al. (US 10,345,227, Fig. 1, directed to a sensor system with light source, waveguide, detector and control unit), Stenberg (US 2007/0101800, Fig. 1, directed to fluid/gas sensor), Carter et al. (US 2013/0081447, Fig. 2, directed to waveguide sensor with meandering type), Yamanaka et al. (US 7,709795, Fig. 1, directed to infrared sensor unit and associated semiconductor device on substrate), and Jakoby et al. (US 2014/0061677, Fig. 1B, directed to opto-electric sensor including IR source and IR detector), individually or in combination, do not meet all the claimed features. 
	Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	6/10/22